The exceptions taken by the defendants raise the questions (1) whether there is sufficient evidence that Frances McDonald was of unsound mind on 31 March, 1925, and (2) if so whether the defendants had knowledge of her mental incapacity; also (3) whether there is sufficient evidence that D.C. Lingle was her confidential adviser at that time; (4) whether he dealt unfairly with her; (5) whether he should be charged with the reasonable rental value of the houses instead of the rent actually collected; and (6) whether the judge committed error in signing the judgment. The counsel representing the defendants realizes that if on these questions the evidence is adequate, this Court is bound by the judge's findings of fact. It is apparent, therefore, that no doubtful or disputed question of law is involved.
The evidence in our opinion is sufficient to sustain all the facts found by the referee and approved by the Superior Court. It would be useless to set out a minute review of the testimony or to contrast the various *Page 224 
opinions expressed concerning the several questions. Upon the finding that Lingle was negligent in collecting the rents it must be held that he is chargeable with the reasonable rental value of the property. On defendants' appeal the judgment is
Affirmed.